      Case 5:17-cv-00551-LHK Document 285-77 Filed 10/18/18 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                   SAN JOSE DIVISION


CHRISTINA GRACE and KEN POTTER, )
Individually and on Behalf of All Others, )
Similarly Situated,                       )
)
       Plaintiffs,                        )
)
       v.                                 )       Case No. 5:17-cv-00551-LHK
)
APPLE, INC.,                              )
)
       Defendants.                        )
____________________________________)



                    Expert Report of Professor Justine S. Hastings, Ph.D.



                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY
        Case 5:17-cv-00551-LHK Document 285-77 Filed 10/18/18 Page 2 of 3



FaceTime on their device; (2) migrate to iOS 7, but suffer the lost functionality that iOS 7 caused

to iPhone 4 and iPhone 4S devices; or (3) purchase a new iPhone device that possessed the

processing capability necessary to operate iOS 7 without decreasing functionality, and thus regain

the ability to use FaceTime on iOS 7. I will refer to the April 16, 2014 expiration of the certificate

that allowed the FaceTime feature to work as “the Break” hereafter.

        7.       Plaintiffs’ counsel asked me to assess whether there is common impact from the

Break and to calculate aggregate class-wide damages measured by the diminution in value of

Proposed Class Members’ iPhone 4 and 4S devices caused by the Break. I use an econometric

model which yields reliable estimates of aggregate damages and restitution measured by

diminution in value of the Proposed Class Member’s iPhone 4 and iPhone 4S devices caused by

the Break, incorporating facts, evidence, and methodologies which are common to the class and

of the type well-relied on by economist when estimating damages.

     I.C.        Summary and Conclusions

        8.       As a damages expert, my task is to “proceed on the hypothesis that the defendant

committed the harmful act and that the act was unlawful.” 1 I then ask and answer how an

economist can use well-relied on methodologies to assess common impact and measure damages

caused by the Break using evidence and methodologies common to the Class. The harmful act in

this case, “the Break,” is the April 16, 2014 expiration of a digital certificate that allowed the

FaceTime feature to work on Proposed Class Members’ iPhone 4 and iPhone 4S phones. 2

        9.       My primary conclusions are:



1
  Allen, M., Hall, R., and Lazear, V. (2011), “Reference Guide on Estimation of Economic Damages,” in Reference
Manual on Scientific Evidence, Federal Judicial Center, National Research Council of the National Academies, pp.
425-502, at 432.
2
 See Exhibit A (Expert Report of Justine S. Hastings, Ph.D. (May 4, 2018) (hereinafter, “Hastings Expert Report”)
(ECF 174-85)), ¶ 6.

                                                                                                                    3
       Case 5:17-cv-00551-LHK Document 285-77 Filed 10/18/18 Page 3 of 3



       I declare that the foregoing is true and correct to the best of my knowledge. Executed on this 28th

day of August.


                                                ________________________
                                                         Justine S. Hastings




                                                                                                        30
